DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see Remarks, filed Nov 9, 2021, with respect to claims 21-30,41-50 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn.   Applicant submits that the claimed invention requires “a half-tone shift indicator” that have a first value and a second value for applying or not applying a half-tone shift and argues that the prior art US2020/0028658 fails to teach an indicator has a second value for not applying the half-tone shift.  Upon a review and a new search, although the prior art teaches  not applying half-tone shift simply, it is different because it does not teach an indicator having a “second” value for not applying the half-tone shift.
Allowable Subject Matter
2.	Claims 21-30, 41-50 are allowed.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632